DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 10, 12-20, 22, 23, 26, 27, 30, 31, 33-35, 37-39, 48, 51-55, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,179,138. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a handheld tablet ultrasound system comprising: a transducer probe; a portable tablet housing with touch screen and beamformer processing circuitry.
Claims 1-6, 9, 10, 12-20, 22, 23, 26, 27, 30, 31, 33-35, 37-39, 48, 51-55, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 9,877,699. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a handheld tablet ultrasound system comprising: a transducer probe; a portable tablet housing with touch screen and beamformer processing circuitry.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 10, 12-20, 22, 26, 27, 30, 31, 33-35, 37-39, 48, and 51-55 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Publication No. 2014/0121524 to Chiang et al.
Regarding Claims 1, 35, Chiang teaches a portable medical ultrasound imaging device comprising: a transducer probe housing a transducer array (figs. 9 and 21 teaches an ultrasonic probe); and a portable tablet housing, the tablet housing having a computer in the housing (fig. 21 element 2104 is a tablet), the computer including at least one processor and at least one memory, a battery (para 077 element 110); a touchscreen display that displays an ultrasound image, the touchscreen display positioned on the housing, and a graphics processor in the tablet housing that is connected to the computer wherein the graphics processor is configured to process ultrasound image data in response to a touch actuated input on the touchscreen (para 077 teaches a touch screen tablet display); and an ultrasound beamformer processing circuit that receives image data from the transducer array, the ultrasound beamformer processing circuit being communicably connected to the computer (para 077 teaches a beamformer circuit).  
Regarding Claim 2 and 16, Chiang teaches that the graphics processor is connected to a core memory in the housing (para 061 teaches a graphics [processor on the motherboard, which is in the housing).  
Regarding Claim 3 Chiang teaches that the transducer array comprises a bi plane transducer array (para 0207 teaches a bi-plane array probe).  
Regarding Claim 4 Chiang teaches that the probe further comprises a laparoscopic imaging device (figs. 9c and 9e teaches probe with an instrument, and the imaging device for a laparoscopic device is the same as the ultrasonic probe for any instrument, and merely a functional limitation)  
Regarding Claim 9 Chiang teaches receiving, at wherein the computer receives an input from the touchscreen display, the input being received at the first location inside the region of a virtual window (fig. 1 teaches virtual window).  
Regarding Claim 10 Chiang teaches that the input corresponds to a press gesture against the touch screen display (Fig. 3ak teaches press gesture).  
Regarding Claim 12 Chiang teaches the transducer array comprises a plurality of transducer arrays in one or more transducer probe housings, at least one transducer array having a least 64 transducer elements, each operated by a probe beamformer processing circuit (para 0120 and 0121 teaches 64 and 128 element array).  
Regarding Claim 13-15 and 17-19, Chiang teaches in response to a second input from the touch screen display, wherein the computer fixing fixes a first cursor at the first location inside the region of the virtual window in response to a second input from the touch screen display (claims 11-15 and figs. 1, 5, 6, and 28-30 teaches virtual window and cursor at the different locations).  
Regarding Claim 20 and 34 Chiang teaches fourth input corresponds to a press and drag gesture against the touch screen display (figs. 3AI teaches a drag gesture).  
Regarding Claim 22 Chiang teaches further comprising a bus connecting the graphics processor to the ultrasound and at least one processor (para 061 teaches a graphics [processor on the motherboard, which is in the housing).  
Regarding Claim 26 Chiang teaches wherein the transducer array is connected to the housing with a transducer connector (figs. 21 teaches a probe connected element 2118).  
Regarding Claim 27 Chiang teaches wherein the housing has a volume of less than 2500 cubic centimeters (claim 27 teaches a tablet which has a volume less than 2500 cubic centimeters).  
Regarding Claim 30 Chiang teaches the tablet housing mounts on a cart (figs. 21 teaches tablet mounts on a cart element 2100).  
Regarding Claim 31 Chiang teaches a multiplexor on the cart can electrically connects to the housing to connect to a plurality of transducer arrays (claim 31).  
Regarding Claim 33 Chiang teaches that the stand tablet housing is electrically connected to the stand and wherein the stand has external communication ports (claim 33).  
Regarding Claim 37 Chiang teaches receiving, at the computer, a second input from the touch screen display (claim 37).  
Regarding Claim 38 Chiang teaches that the second input corresponds to a double tap gesture against the touch screen display (claim 38).  
Regarding Claim 39 Chiang teaches that in response to the second input from the touch screen display, displaying a first cursor inside a region of a virtual window displaying a magnified image (claim 39).  
Regarding Claim 48 Chiang teaches that least one measurement on the ultrasound image based at least in part on the first cursor at the first location (claim 48).  
Regarding Claim 51-55 Chiang teaches that in response to a third further input from the touch screen display, displaying a second cursor at a second location inside the region of the virtual window (claims 51-55).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 23 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2014/0121524 to Chiang et al. in view of U. S. Publication No. 2004/0147840 to Duggirala et al.
Regarding Claim 5, Chiang teaches all of the above claimed limitations but does not expressly teach a camera mounted with the probe.  
Duggirala teaches a camera mounted with the probe (para 038 teaches a camera module built on the portable ultrasound probe).  
It would be obvious to one of ordinary skill in the art at the time of filing to modify Chiang with a setup such that the ultrasonic probe has a camera mounted as taught by Duggirala since such a setup would result in easy location/tracking of the probe/images, as the ultrasonic images can be linked with camera images.
Regarding Claim 6 and 23, Duggirala teaches that the graphics processor is configured to operate a neural network (para 004, 024, and 058 teaches neural networks for classification of images).  
Since such a setup would result in easy processing and identification of structures in images as they are analyzed by a neural network.
Regarding Claim 60, Duggirala teaches that the probe has an em sensor [camera] and receiving ultrasound image data and camera image data of a region of interest (para 038 teaches camera on the probe and acquiring anatomical position data). Chiang already teaches a tablet form factor with touch screen display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793